Citation Nr: 0426223	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of service connection for a lumbar spine disorder.

2.  Evaluation for bilateral hearing loss, currently rated as 
zero percent disabling.

3.  Evaluation for tinnitus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  In September 2003, the 
veteran presented oral testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO.


FINDINGS OF FACT

1. The RO, in a November 1975 confirmed rating decision, 
denied the reopening of a claim of entitlement to service 
connection for a lumbar spine disorder.  The veteran was 
notified of that decision later that month but was not given 
his appellate rights and procedures.  He did not appeal that 
decision.

2.  Evidence submitted since the RO's November 1975 confirmed 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a lumbar spine disorder.

3.  On September 18, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he did wish to pursue the issue of 
evaluation for bilateral hearing loss, currently rated as 
zero percent disabling.

4.  On September 18, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he did wish to pursue the issue of 
evaluation for tinnitus, currently rated as 10 percent 
disabling.


CONCLUSIONS OF LAW

1.  The November 1975 RO confirmed rating decision denying 
the reopening of a claim of service connection for a lumbar 
spine condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.110 (1975).

2.  New and material evidence has not been received since the 
November 1975 RO confirmed rating decision; thus, the claim 
of service connection for a lumbar spine disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of evaluation for bilateral hearing 
loss, currently rated as zero percent disabling, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of evaluation for evaluation for 
tinnitus, currently rated as 10 percent disabling, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Lumbar Spine 
Disorder

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002). 
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an August 2001 letter, the RO notified the 
veteran of the passage of the VCAA and the obligations of VA 
with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  In a July 
2003 letter, the RO again notified the veteran of the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claim.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and current 
treatment records with VA - have been obtained.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  In addition, the 
veteran was afforded a VA compensation examination regarding 
the lumbar spine disorder in March 2002.  The examiner 
provided a medical opinion regarding the etiology of the 
lumbar spine disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran has identified private medical 
treatment in the 1970s, and these records were obtained by 
the RO in the 1970s.  The veteran has not identified any 
recent treatment by VA or any other government source.  As 
the veteran has not identified any other pertinent medical 
evidence exists, further development of the evidence is not 
warranted.  In addition, the July 2002 rating decision and 
the December 2002 Statement of the Case informed the veteran 
of the evidence in the possession of VA that was obtained 
subsequent to the last final denial.  As it appears that VA 
has obtained all pertinent evidence, there is no duty to 
notify the veteran of an inability to obtain identified 
records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).

With regard to a request that the veteran provide any 
evidence in his possession pertaining to the claim, he was 
told in the two above-mentioned VCAA letters that he could 
submit the evidence that VA needed for his claim.  In other 
words, the veteran was in essence informed to submit any 
evidence in his possession pertaining to his claim.  See 
38 C.F.R. § 3.159(b).

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

B.  Factual Background

In a February 1972 rating decision, the RO denied service 
connection for disc condition of the lumbosacral region on 
the basis that there was no nexus between the current 
disorder and active service.  Later that month, the veteran 
was notified of that rating decision and given his appellate 
rights.  He did not appeal that decision.

The evidence before the RO in February 1972 consisted of at 
least a report of the veteran's separation examination, 
accidental injury reports, a surgery report, a report of a 
lumbar myelogram, and statements from various doctors.  At 
the June 1968 separation examination, the spine was normal.  
An injury report reflects that the veteran had a work-related 
back injury in August 1970.  A lumbar myelogram taken later 
that month after the injury revealed a slight narrowing of L-
4.  In late August 1970, the veteran underwent a lumbar 
laminectomy on the left side of L4-5.  In a September 1971 
statement, a private doctor noted the veteran's history of 
back injuries.  In particular, the veteran reported a history 
of a low back injury in 1964 with no residual symptomatology 
from that injury.  The veteran stated that during active 
service, he was occasionally treated for back pain and had 
pain with prolonged standing and walking.  He indicated that 
he had intermittent low back pain from 1968 to 1970 and that 
he first had left leg symptomatology after his August 1970 
work injury.  The diagnosis was a ruptured L4-5, on the left.

In an April 1972 confirmed rating decision, the RO continued 
the denial of service connection for lumbar disc syndrome on 
the basis that there was no nexus between the current 
disorder and active service.  In May 1972, the veteran was 
notified of that rating decision and given his appellate 
rights.  He did not appeal that decision.

The additional evidence before the RO in April 1972 was a 
March 1971 statement of a private doctor.  In that statement, 
the doctor reported that he treated the veteran in September 
1966 for an acute right sacroiliac sprain and that when he 
saw the veteran again in or around October 1966, he was 
relatively asymptomatic.  He added that he saw the veteran 
again in 1970, at which time the veteran underwent a lumbar 
laminectomy for a herniated disc, which was related to a 
specific injury in August 1970.

In a November 1975 confirmed rating decision, the RO 
continued the denial of service connection for lumbar spine 
condition on the basis that that there was no nexus between 
the current disorder and active service, including no 
evidence showing that a preexisting low back condition 
increased in severity beyond its natural progress during 
active service.  The veteran was notified of that decision 
later that month but was not given his appellate rights and 
procedures.  He did not appeal that decision.

The evidence before the RO in November 1975 apparently 
included additional service medical records and private 
records that predate active service.  X-rays of the lumbar 
spine taken in February 1962 showed a narrowing of L-5 but 
were otherwise negative for abnormalities.  In a October 1966 
statement, the private doctor, who also later submitted a 
statement in March 1971, said that he saw the veteran in 
September and October 1966 for a right sacroiliac sprain.  
These service medical records show that at a September 1966 
inductee physical examination, the veteran reported that he 
had had recurrent back pain since an automobile accident in 
1962.  The veteran was referred for an orthopedic 
consultation in November 1966 prior to induction.  X-rays in 
conjunction with that consultation were unremarkable.  
Following a physical examination, the impressions were that 
the veteran had a lumbosacral-and-sacroiliac strain and that 
he was fit for induction.  In late November 1966 after 
induction, the veteran was checked for back trouble.  The 
veteran underwent an orthopedic consultation in December 
1966; the impression of which was no objective evidence of a 
back disorder.  In January and February 1967, the veteran 
continued to complain of back pain.  X-rays of the 
lumbosacral spine taken in February 1967 were essentially 
unremarkable.  The veteran was afforded another orthopedic 
consultation in March 1967; the impression of which was 
recurrent lumbosacral strain.  After the consultation, the 
veteran received physical therapy for the remainder of March 
1967.  At the end of the month, he reported that his back had 
shown some improvement.  In August 1967, the veteran 
complained of a recurrence of low back pain.  A physical 
examination revealed a slight spasm in the lumbar paraspinal 
area.

Since the November 1975 RO confirmed rating decision, the 
evidence submitted is the following: VA treatment records 
dated in 2001 and 2002, statements of associates received in 
2001, service personnel records, duplicate copies of service 
medical records, duplicate copies of pre-service private 
medical records, a report of a VA examination in March 2002, 
and a transcript of the September 2003 hearing.  

VA treatment records show a diagnosis of low back pain with a 
history of a laminectomy and a herniated nucleus pulposus and 
with residual left lower extremity deficits.  In a statement 
received by the RO in 2001, an associate of the veteran 
reported that the veteran had been complaining of back 
discomfort for years.  In another statement received by the 
RO in 2001, another associate said that the veteran had had a 
chronic back problem for at least 11 years and that the 
veteran told him that his injury was aggravated by active 
service.  In the report of the March 2002 VA examination, the 
examiner noted that the veteran had a disabling condition in 
his lower back - significant degeneration and arthrosis.  
Following a review of the claims file, the examiner indicated 
that the pre-induction orthopedic examination evidently did 
not show evidence of residuals of significant trauma.  The 
examiner noted that the veteran did not have any history of 
overt trauma to the back while in service and that when he 
left service, he did not have any significant problems.  The 
examiner concluded that there was no direct evidence of a 
significant injury in service, as opposed to evidence of 
injury before and after service.  At the hearing, the veteran 
testified that he was given arch supports during basic 
training because of his back problems resulting from the 
training.  He reported that he still had back problems after 
basic training when serving in an artillery unit.  He stated 
that his back was not in a good condition at the separation 
examination, but that he did not report that information at 
the time because he wanted to leave service.  He argued that 
he had a preexisting lumbar spine disorder and that it was 
aggravated by military activities.  He added that he 
disagreed with the opinion of the March 2002 VA examiner.
 
C.  Legal Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2003).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the agency of original jurisdiction (AOJ) 
addressed the issue in February 1972 and April 1972.  The 
veteran was informed of the decisions and of his right to 
appeal.  These decisions are final.

Subsequent to the November 1975 confirmed rating decision, 
there has been a clarification in the law regarding 
presumption of soundness.  See VAOPGCPREC 3-2003 (July 16, 
2003).  When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. § 1111 (West 2002).  The burden falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 370 
F.3d at 1096.  In that case, 38 U.S.C.A. § 1153 applies and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.

The United States Court of Appeals for Veterans Claims 
(Court) precedent does not preclude a de novo adjudication of 
a claim, on essentially the same facts as a previously and 
finally denied claim, where an intervening change in law or 
regulation has created a new basis of entitlement to benefit.  
Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Analysis

Although the veteran was not given in his appellate rights 
when he was notified of the November 1975 RO confirmed rating 
decision denying the reopening of a claim of service 
connection for a lumbar spine condition, failure to notify 
the claimant of the right to seek appellate review or of the 
right to the limits applicable to a notice of disagreement 
did not extend the applicable period for taking action under 
the regulations that were in effect at the time of the 
confirmed rating decision.  See 38 C.F.R. § 19.110 (1975).  
The Court has been presented with this regulation and has not 
declared the regulation retroactively invalid.  Therefore, 
the Board remains bound by the regulation.  See Parham v. 
West, 13 Vet. App. 59 (1999).  As the veteran did not appeal 
that confirmed rating decision, it is final.  

Even though the law regarding presumption of soundness has 
changed since the November 1975 confirmed rating decision, 
the veteran is not entitled to a de novo review of his claim 
because there is no indication that the presumption of 
soundness was improperly applied or otherwise inconsistent 
with 38 U.S.C.A. § 1111.  Rather, the RO specifically 
referenced concepts of acquired prior to service and not 
aggravated beyond the natural progress.

The submitted evidence is not new and material.  The claim of 
service connection for a lumbar spine disorder was not 
reopened in November 1975 on the basis that there was no 
nexus between the current disorder and active service.  The 
copies of service medical records and pre-service private 
medical records are not new evidence as this evidence was 
previously submitted to the RO.  The remaining evidence is 
not material.  The service personnel records do not contain 
any information regarding an in-service lumbar spine injury 
or a lumbar spine disorder.  The VA outpatient treatment 
records show current evidence of a lumbar spine disorder, but 
reveal no evidence relating the lumbar spine disorder to 
active service.  The report of the March 2002 VA examination 
addresses the question of relationship between the current 
disorder and active service.  The examiner indicated that the 
pre-induction orthopedic examination evidently did not show 
evidence of residuals of significant trauma.  The examiner 
noted that the veteran did not any history of overt trauma to 
the back while in service and that when he left service, he 
did not have any significant problems.  The examiner 
concluded that there was no direct evidence of a significant 
injury in service, as opposed to evidence of injury before 
and after service.  In other words, the examiner did not 
relate the veteran's current lumbar spine to active service.

As for the veteran's testimony that his back was not in a 
good condition at separation and that he had a preexisting 
lumbar spine disorder that was aggravated during service, the 
Board does not doubt the sincerity of the veteran's belief 
about his lumbar spine on separation or in this claimed 
causal connection.  However, as the veteran is not shown to 
be a medical expert, he is not qualified to express an 
opinion regarding any medical causation of a disorder or to 
provide a medical diagnosis.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, and the veteran's lay diagnosis and opinion cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation or diagnosis.  
See Espiritu, 2 Vet. App. at 494-95.  

Similarly, the two statements of associates are not competent 
evidence of a relationship between the current lumbar spine 
disorder and active service.  The first associate merely 
reported the veteran's history of complaints of back 
symptomatology.  The second associate noted the veteran had a 
current disorder and that the veteran had opined that his 
back disorder was aggravated by an in-service injury.  It is 
not shown that either associate is a medical expert.  
Therefore, neither associate is qualified to express an 
opinion regarding any medical causation of a disorder or to 
provide a medical diagnosis.

In short, while evidence has been added to the claims file 
consisting of competent evidence, it is not material because 
it does not present evidence of a nexus between any post-
service diagnosis and active service.

II.  Evaluations for Bilateral Hearing loss and Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran  has 
withdrawn the appeals on the issues of evaluations for 
bilateral hearing loss, currently rating as zero percent 
disabling, and tinnitus, currently rated as 10 percent 
disabling, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals on 
those issues and they are dismissed.



ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a lumbar spine disorder.

The appeal on the issue of evaluation for bilateral hearing 
loss, currently rated as zero percent disabling, is 
dismissed.

The appeal on the issue of evaluation for tinnitus, currently 
rated as 10 percent disabling, is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



